DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 07/22/2022.
Claims 1 and 11 have been amended.  Claims 1-20 are pending and have been examined on the merits (claims 1 and 11 being independent).  The present application is a CIP of 16/453,396.
The amendment filed 07/22/2022 to the claims has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments and amendments filed 07/22/2022 have been fully considered.
The Examiner respectfully rescinds the USC 103 rejection in view of the amendments and arguments on pages 11-15 in Applicant’s remarks.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues: Applicant’s remarks, pages 9-11
(1) “Applicant amends independent claims 1 and 11 to overcome the rejection under § 101. Applicant respectfully submits that amended independent claims 1 and 11 integrate the idea into a practical application, and should be allowable, in light of recent guidance from the Patent Office.” (see page 9)
(2) Applicant respectfully submits that the specific ordered combination of limitations recited in amended independent claims 1 and 11 is not well-understood, routine, or conventional. The Patent Office provides no evidence that demonstrates otherwise for the specific ordered combination of limitations recited in amended independent claims 1 and 11. Amended independent claims 1 and 11 are amended herein to clarify how the claims are not well-understood, routine, or conventional. (see page 10)
Examiner notes:
(1) The amended independent claims 1 and 11 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., processors, non-transitory computer-readable media, computing instructions, a mobile device, data communication, a mobile application running on the mobile device, a mobile application, a button on display screen, an interactive invoice, a biller directory, a real-time, etc.), which are the additional elements and amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tools to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(2) The amended independent claims 1 and 11  are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… a first request for invoicing a payor…, selecting… to request a current bill…, entering… a name of the biller…, sending… a second request for invoicing the payor…, receiving… first information regarding an invoice for the payor…, sending… second information … to the payor…,  receiving… an authorization of the payor…, performing… a successful credit for the payment amount…, crediting… an account of the payor at the biller…, crediting… the payment amount to account for the successful debit …, debiting… the payment amount to account for the successful credit…, and transferring… funds from the first settlement account to the second settlement account… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing a secure electronic billing with funds availability.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0066-0067], a single computer, a single server, or a cluster or collection of computers, a database, modules, a communication module, a data module, a risk engine, calculation engine, Internet, computer data network.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “mobile application” and “mobile device”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a secure electronic billing with funds availability for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  
Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards a method for providing a secure electronic billing with funds availability which contains the steps of receiving, sending, facilitating, determining, involving, performing and maintaining.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claim 11 is direct to process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing a secure electronic billing with funds availability is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… a first request for invoicing a payor…, selecting… to request a current bill…, entering… a name of the biller…, sending… a second request for invoicing the payor…, receiving… first information regarding an invoice for the payor…, sending… second information … to the payor…,  receiving… an authorization of the payor…, facilitating… payment transaction of the payment amount…, determining… the biller account…, determining… public identifier of the payor, comprising… account number of an account of the payor…, involving… a promise-to-pay message sent from the first financial institution…, performing… a successful credit for the payment amount…, crediting… an account of the payor at the biller…, maintaining… a first settlement account, crediting… the payment amount to account for the successful debit …, maintaining… second settlement account, debiting… the payment amount to account for the successful credit…, and transferring… funds from the first settlement account to the second settlement account…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a first request for invoicing a payor…, selecting… to request a current bill…, entering… a name of the biller…, sending… a second request for invoicing the payor…, receiving… first information regarding an invoice for the payor…, sending… second information … to the payor…,  receiving… an authorization of the payor…, performing… a successful credit for the payment amount…, crediting… an account of the payor at the biller…, crediting… the payment amount to account for the successful debit …, debiting… the payment amount to account for the successful credit…, and transferring… funds from the first settlement account to the second settlement account… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. processors, non-transitory computer-readable media, computing instructions, a mobile device, data communication, a mobile application running on the mobile device, a mobile application, a button on display screen, an interactive invoice, a biller directory, a real-time, etc.) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0066-0067], a single computer, a single server, or a cluster or collection of computers, a database, modules, a communication module, a data module, a risk engine, calculation engine, Internet, computer data network) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f)(g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., processors, non-transitory computer-readable media, computing instructions, a mobile device, data communication, a mobile application running on the mobile device, a mobile application, a button on display screen, an interactive invoice, a biller directory, a real-time, etc.) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  

The amended independent claims 1 and 11  are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… a first request for invoicing a payor…, selecting… to request a current bill…, entering… a name of the biller…, sending… a second request for invoicing the payor…, receiving… first information regarding an invoice for the payor…, sending… second information … to the payor…,  receiving… an authorization of the payor…, performing… a successful credit for the payment amount…, crediting… an account of the payor at the biller…, crediting… the payment amount to account for the successful debit …, debiting… the payment amount to account for the successful credit…, and transferring… funds from the first settlement account to the second settlement account… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing a secure electronic billing with funds availability.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “mobile application” and “mobile device”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a secure electronic billing with funds availability for which a computer is used as a tool in its ordinary capacity.
In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
 Dependent claims 2-10 and 12-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 12, the step of “wherein the private identifier of the biller account is usable by the second financial institution to determine the account number of the biller account…” (i.e. determining account number of the biller), in claims 3 and 13, the step of “wherein the private identifier of the biller account is not shared with the payor and is not shared with the biller to increase security of the biller account…” (i.e. increasing security of the biller account), in claims 4 and 14, the step of “wherein the first request comprises the public identifier of the payor.” (i.e. comprising the public identifier), in claims 5 and 15, the step of “configured to perform, before sending the second request: determining the public identifier of the payor.” (i.e. determining the public identifier), in claims 6 and 16, the step of “wherein the first request and the second request comprise an account number of an account ….” (i.e. comprising an account number), in claims 7 and 17, the step of “wherein the user is devoid of having previously received a prior invoice ….” (i.e. voiding a prior invoice ), in claims 8 and 18, the step of “wherein the user is devoid of having previously received any invoices from the billing entity…” (i.e. voiding any invoice ), in claims 9 and 19, the step of “wherein: the real-time payment transaction involves a promise-to-pay message sent from the first financial institution,…” (i.e. involving a promise-to-pay message), and in claims 10 and 20, the step of “… maintains a first settlement account;3 602562568.3the first settlement account is credited for the payment amount to account for the successful debit of the first account at the first financial institution for the payment amount;…” (i.e. crediting and debiting the payment amount to the account) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Providing a secure electronic billing with fund between a sender and a recipient is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-10 and 12-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 11 above.  Merely claiming the same process of using the public/private identifier of the user and settling accounts between the payor bank and the payee bank in order to provide a secure electronic billing does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete.  
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        October 12, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/18/2022